Citation Nr: 0206093	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.

The claims file reflects that service connection was denied 
for a back disability in a decision of the Board dated in 
December 1983.  In June 1995, the veteran expressed his 
desire that the claim be reopened.  In July 1995 the RO sent 
him a letter informing him that he needed new and material 
evidence to reopen the claim.  However, the RO never provided 
the veteran and his representative with notice of appellate 
rights, and the veteran's claim to reopen appears to remain 
pending.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The old criteria for rating PTSD are more favorable to 
the veteran.

2.  The veteran's PTSD renders him unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted on November 2, 2000, contains extensive provisions 
affecting the adjudication of all pending claims.  The new 
law revises the former section 5107(a) of Title 38, United 
States Code to eliminate the requirement that a claimant come 
forward with evidence to establish a "well-grounded" claim 
before the Secretary is obligated to assist the claimant in 
the developing the facts pertinent to the claim.  The statute 
significantly heightens what were VA's duties under former 
law to assist the claimant in development of evidence, and to 
provide the claimant with certain notices, pertinent to the 
claim.  In keeping with the elimination of the threshold test 
of a "well-grounded" claim, the new statute requires that 
these duties be fulfilled before the claim is adjudicated.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because the Board is granting the veteran's claim, there is 
no further need to assist him in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

ii.  Factual Background

During a VA examination conducted in January 1984, the 
veteran reported symptoms that included bad dreams about 
military combat, sharp and painful waking recollections about 
the war in Vietnam, and an inclination to react explosively 
to negative stimuli such as being spoken to sharply.  He 
informed the examiner that he was working as a truck driver, 
had been married for the past 16 years, had 2 children with 
his wife, and that the marriage was "pretty good."  The 
examiner diagnosed PTSD, of moderate severity.

In a March 1984 rating decision, the RO granted service 
connection for PTSD from April 8, 1982, assigning a 10 
percent evaluation from that effective date.  

In an April 1986 rating decision, the RO increased the 
evaluation to 30 percent from April 8, 1986.  In a VA 
examination report of that date, it was stated that for the 
past 11 years, the veteran had been employed as a truck 
driver by the City of Philadelphia.  The veteran revealed 
that he did his job conscientiously but had minimal contact 
with his co-workers.  The veteran told the examiner that he 
was separated from his wife but living with a female friend.  
He said that they spent most of their time together at home 
and that in general, he had little social life. 

During a VA examination conducted in November 1989, it was 
noted that the veteran was still working as a truck driver 
for the City of Philadelphia.  He reported that he had lost 
time from work because of a back condition and was separated 
from his wife.  The diagnosis was PTSD, chronic, moderate.

On VA examination in March 1993, the veteran revealed that he 
continued to work full time as a truck driver for the City of 
Philadelphia.  He said he currently was receiving outpatient 
psychiatric treatment from the Philadelphia, Pennsylvania VA 
Medical Center (VAMC).  During the mental status examination, 
he appeared well oriented to time, place, and person, 
reported having visual hallucinations in which he saw people 
he knew but denied having auditory hallucinations, admitted 
to having suicidal ideation in the past but not to any in the 
present, and related that he felt depressed most of the time.  
The examiner noted that the veteran seemed to have fund of 
information that was quite deficient for his level of 
education, had difficulty interpreting proverbs, but showed 
judgment that was intact.  The examiner diagnosed PTSD, 
commenting with that diagnosis that the veteran's prognosis 
"appear[ed] to be guarded."

On a VA Form 21-4138, Statement in Support of Claim submitted 
in June 1995, the veteran asserted that his PTSD had 
worsened.  He reported that he continued to hold his job as a 
truck driver but was afraid to drive because he kept falling 
asleep.  He related that he was having nightmares and 
flashbacks frequently and regularly harbored anxiety and 
aggression.  He reported that since June 8, 1995, he had been 
hospitalized for PTSD at the Philadelphia VAMC.  

VAMC hospital records show that the veteran was hospitalized 
in June and July 1995.  The discharge diagnoses included PTSD 
and major depression on Axis I, and insulin-dependent 
diabetes mellitus, hypertension, and rule-out obstructive 
sleep apnea on Axis III.  

The veteran was given a VA examination in August 1995.  The 
veteran recounted that he had married for a second time in 
1991 and that he had last worked in June 1995.  He said that 
he currently received outpatient treatment for PTSD at the 
Philadelphia, Pennsylvania VAMC.  The examiner noted that the 
veteran's recent hospitalization had been for increasing 
symptoms of PTSD that now required him to take medication.  

The examiner characterized the veteran's demeanor as free of 
signs of neurological disturbance, undue agitation, or 
irritation.  During the mental status examination, the 
veteran appeared well oriented to time, place, and person.  
There was no sign of any disturbance in his levels of 
concentration, consciousness, or attention span.  His logical 
and associative processes were intact.  He evinced no 
suidical thoughts, hallucinations, delusions, 
depersonalization, grandiosity, or unusual somatic concerns.  
He did not express fears, or ideas either of hurting others 
or of being persecuted.  He appeared to have normal emotional 
reactions, insight, judgment, memory, and intellectual 
ability.  However, the veteran stated that had no hope and 
felt that he wanted to kill himself.  He said that he had bad 
dreams that disturbed his sleep, was jittery, impatient, and 
bad-tempered, and could not get along well with other people.  
He reported that he had flashbacks to, and nightmares about, 
the war in Vietnam.  He indicated that his emotional 
disturbance had destroyed his ability to do his job.  The 
examination resulted in a diagnosis of PTSD with a Global 
Assessment of Functioning (GAF) score of 50.

Other records document treatment for a sleep disorder.  A 
September 1995 statement from a physician at JFK Memorial 
Hospital in Philadelphia, Pennsylvania indicates that the 
veteran was being treated for a sleep disorder caused by 
sleep apnea.  

In a September 1995 memorandum, a physician at the 
Philadelphia, Pennsylvania VAMC stated that the veteran had a 
sleep disorder caused by sleep apnea.  The physician also 
noted that the veteran had a psychiatric disability requiring 
him to take medication regularly, as well as hypertension and 
diabetes.  The physician concluded that in the foreseeable 
future, the veteran would be incapable of working.  

In May 1996, the veteran was afforded a hearing before a 
hearing officer at the RO.  He testified that he was 
currently too disabled to work at his truck driver's job.  He 
said that he had not worked since June 8, 1995.  He related 
that constant bad dreams, sleep walking, and other instances 
of poor sleep, along with the after-effects of sleep 
medication, caused him to fall asleep on the job and thus to 
have accidents.  He indicated that while sleep apnea also 
subverted his ability to sleep, his greater disability was 
emotional.  He stated that in addition to interfering with 
his ability to sleep, his emotional problems manifested 
themselves in an explosive temper, flashbacks, suicidal 
tendencies, and social isolation.  He averred that he 
considered himself to be 100 percent disabled on account of 
PTSD.

Received at the May 1996 hearing were private medical records 
dealing with the veteran's sleep disorder.  A November 1995 
physician's evaluation suggested that the veteran's sleep 
disorder was due to both PTSD and sleep apnea.  A December 
1995 physician's note indicated that the veteran had a 
diagnosis of obstructive sleep apnea and was being treated at 
a sleep disorders clinic for sleep apnea leading to excessive 
daytime sleepiness.

Private medical records dated, respectively, in August and 
November 1996 show that the veteran continued to be treated 
for sleep disturbances and sleep apnea.

A VA examination was performed in December 1999.  The 
examiner considered the history of the veteran's combat 
service in Vietnam.  The veteran told the examiner that his 
psychiatric symptoms had worsened since he stopped working.  
He revealed that he had nightmares several times a week about 
combat experiences in Vietnam, significant anxiety when 
reminded of these experiences, a tendency to avoid people and 
situations that could remind him of Vietnam, and significant 
emotional numbing and social isolation.  

The veteran reported that he had lost interest in activities 
previously important to him, including athletics and other 
forms of exercise.  He appeared to have a foreshortened sense 
of the future and a flattened affect.  He appeared to have 
"hyperarousal symptoms" including poor sleep, an increased 
startle response, and elevated vigilance.  He reported having 
violent, angry outbursts, sometimes frequent, and poor 
daytime concentration.  The examiner attributed these 
symtpoms to the veteran's PTSD.  The examiner noted that in 
addition, the veteran had a depressed mood with significant 
lethargy and poor sleep.  

The veteran appeared to have psychomotor agitation, guilt, 
and poor concentration.  He reported passive suicidal 
thoughts, but denied having hallucinations or delusions.  The 
veteran related that he had lost his longtime job because of 
PTSD, which he said caused him to experience flashbacks while 
working, and sleep apnea, which he said caused him to fall 
asleep on the job.  He stated that his most significant 
obstacle to working again were his emotional problems, 
specifically, flashbacks, inability to tolerate stress, 
difficulty in concentrating, and a depressed mood accompanied 
by loss of motivation.  He reported having significant 
trouble in general with interpersonal relationships.  

During the mental status examination, the veteran displayed 
calmness, a cooperative attitude, a depressed mood, and a 
flat affect.  His thought process was logical and goal 
directed.  He appeared to harbor no suicidal or homicidal 
ideations.  However, his judgment and insight were described 
as fair to poor and his cognition as impaired.  The examiner 
rendered multiaxial diagnoses: on Axis I, post-traumatic 
stress disorder and major depression secondary to post-
traumatic stress disorder; on Axis III, the multiple medical 
problems including diabetes mellitus and sleep apnea 
syndrome; on Axis IV, moderate psycho-social stressor level; 
and on Axis V, a GAF score of 38.  The examiner commented 
that the veteran "[had] significant psychiatric symptoms 
which make it difficult or impossible for him to obtain or 
keep any type of gainful employment."

In December 2001, another VA examination was conducted.  The 
veteran informed the examiner that he was still unemployed.  
The examiner concluded from the history given that the 
veteran had lost his truck driver's job because of "severe 
symptoms of [PTSD]," which left him "anxious, sleepless, 
and too tired and too distracted to be able to drive 
safely."  The veteran reported that his psychiatric symptoms 
had worsened since he stopped working.  He indicated that he 
was sleeping poorly, had nightmares, was walking in his 
sleep, and was excessively vigilant and easily startled.  He 
related that every day, he thought about combat in Vietnam.  
He revealed that memories of his combat experiences in 
Vietnam were easily triggered by various stimuli.  

The veteran said that his concentration was poor and he was 
preoccupied, distracted, and forgetful.  He told the examiner 
that he felt emotionally unconnected with others and avoided 
social interaction, even interaction with his family.  He 
appeared to the examiner to lack a sense of future 
possibilities and, although denying thoughts of suicide, to 
struggle with depression.  During mental status examination, 
the veteran appeared oriented in all spheres.  His speech was 
clear, directed, of slow rate, and at a low volume.  His mood 
appeared to be severely depressed and his affect constricted.  
His thought content appeared to express his distress, his 
poor sleep, his difficulty functioning, and "his sadness on 
his no longer being able to work because of the severity of 
his symptoms."  There was no sign that he was having 
delusions or hallucinations, and his insight and judgment 
appeared fair.  The examiner rendered multiaxial diagnoses:  
on Axis I, post-traumatic stress disorder, chronic, severe, 
and major depression, recurrent, secondary thereto; on Axis 
II, no disorder; on Axis III, hypertension, coronary artery 
disease, and insulin dependent diabetes mellitus by history; 
on Axis IV, an extreme stressor of prolonged combat exposure; 
and on Axis V, a GAF score of 40.  

iii.  Analysis

The veteran is considered on this appeal to be seeking the 
maximum benefit allowed by law and regulation for his 
service-connected PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Although the evaluation of the disability was 
increased from 30 to 50 percent during the course of this 
appeal by rating action of February 2001, the veteran has not 
been granted the maximum rating potentially available under 
applicable rating criteria.  Therefore, his claim for an 
increased evaluation of PTSD remains viable.  Id. 

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2001).  

In all cases, the entire history of the disability to be 
evaluated must be considered.  See 38 C.F.R. 4.1; Schafrath, 
1 Vet. App. at 592.  However, with a claim for an increased 
evaluation, the present level of the disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
See 38 U.S.C. § 5107.

The schedule for rating mental disorders was revised as of 
November 7, 1996.  See 61 Fed. Reg. 52,695-702 (1996).  As 
the veteran's claim was filed before that date, it will be 
resolved in accordance with the rating criteria more 
favorable to him.  Karnas, 1 Vet. App. at 312-13. (1991); but 
see VAOPGCPREC 3-2000 (2000) (revised regulations may not be 
applied to the disability as it existed their effective 
date).  The RO evaluated the veteran's PTSD under both sets 
of regulations.

Under the current rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130.  

Under this formula, a 50 percent evaluation is warranted when 
the disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440 (2001).

Under the former rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with formula for rating 
psychoneurotic disorders set out following that code.  Under 
this formula, the criteria for a 50 percent evaluation are 
stated as follows:  Ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

The criteria for a 70 percent evaluation are stated as 
follows:  Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The criteria for a 100 percent 
evaluation are stated as follows:  The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266 (1996).  Citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.) (DSM-IV), the Court has observed that a 
GAF score of 50 indicates serious symptoms (such as suicidal 
ideation, severe obsessive rituals, or frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (such as having no friends or being unable to 
keep a job).  Richard, 9 Vet. App. at 267.  

In this case, the evidence shows that during his two most 
recent VA examinations, the veteran was assigned GAF scores 
of 38 and 40, respectively, and during his VA examination of 
August 1995, he was assigned a GAF score of 50.  According to 
DSM IV, GAF scores ranging from 41 to 50 reflect "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)," and GAF scores ranging from 31 to 40 
reflect "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  DSM-IV at 
47.

The evidence of record also reflects that during his two most 
recent VA examinations, while numerous symptoms of emotional 
impairment justifying the assignment of GAF scores of 38 and 
40, respectively, were identified, the examiners found that 
the hallmark of the psychiatric disability exhibited by the 
veteran was an inability to engage in employment.  The 
evidence shows that the veteran has not worked since 1995.

The Court has held that each of the criteria for evaluating 
psychoneurotic disorders as set out the former rating 
schedule, 38 C.F.R. § 4.132, Diagnostic Code 9411, represents 
an independent basis for granting a 100 percent rating and 
therefore, such a rating may be granted if the veteran is 
demonstrably unable to obtain or retain employment.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994) (cited in Richard, 9 Vet. 
App. at 268).  The Board finds this holding to be dispositive 
in this case.  The evidence of record shows that the veteran 
is unable to engage in employment because of PTSD.  Under the 
old rating criteria his disability warrants a 100 percent 
evaluation because the evidence shows that he is demonstrably 
unable to obtain or retain employment.  Accordingly, a 100 
percent rating for PTSD is warranted.


ORDER

A 100 percent evaluation for PTSD is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

